

116 HR 7985 IH: Emergency Assistance for Rural Water Systems Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7985IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Rouzer (for himself and Mr. Vela) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for assistance to rural water and waste disposal systems affected by the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Emergency Assistance for Rural Water Systems Act.2.Emergency assistance for rural water systems(a)In generalThe Secretary of Agriculture (in this section referred to as the Secretary) may—(1)provide a grant, a zero interest loan, or a 1 percent loan to, forgive principal or interest or modify any term or condition of an outstanding loan made to, or refinance part or all of any other loan (if the purpose of the loan is an eligible purpose under section 306(a)(1) or 306C of the Consolidated Farm and Rural Development Act) made to, a rural water or waste disposal facility with respect to which assistance may be provided under a water, wastewater, or waste disposal program under section 306(a), 306A, 306C, or 306D of such Act; or(2)reduce or eliminate any fee that is or would otherwise be required to be paid under such section 306(a)(1) with respect to a loan guarantee provided to any rural water, waste water, or waste disposal facility, on the condition that the borrower receives the benefit resulting from the reduction or elimination of the fee.(b)Level of assistanceThe Secretary may provide assistance to an entity under this section as the Secretary determines is necessary to—(1)ensure that the entity has the necessary resources to maintain public health, safety, or order;(2)address financial hardships of the entity due to the COVID–19 public health emergency; and(3)promote the financial stability of the entity.(c)Use of fundsAn entity to which assistance is provided under this section may use the assistance—(1)for any purpose for which the entity is eligible for assistance under the relevant provision of law referred to in subsection (a); or(2)for any direct operational expenses of a water, wastewater, or waste disposal facility incurred by the entity, as determined by the Secretary.(d)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $1,000,000,000 to carry out this section.(2)Reservation for administrative expensesThe Secretary shall reserve 3 percent of the amount appropriated by paragraph (1) for administrative expenses incurred in carrying out this section.(3)AvailabilityThe amounts appropriated in paragraph (1) shall remain available through December 31, 2021.